DETAILED ACTION
This communication is in responsive to RCE for Application 16/585979 filed on 1/28/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-20 are presented for examination.
		Claims 1, 9, and 18 were amended. 

Clarifying Records for Alleged Interview Summary
The undersigned states that a “telephone conference” took place on 27, 2022. Examiner normally has to make the records clear by issuing an interview summary after the interview ends.  Examiner had no recollection of the interview. Examiner could not find an interview request or agenda. Also the Examiner double checked the phone records for that day and found a missed call from the undersigned at 9:53 AM and an outgoing call on 11:06 AM (Examiner’s return call) that lasted 35 seconds. Not sure if that counts an interview to discuss this application. This is the reason that there is no Interview Summary. Examiner welcomes interview requests to move prosecution forward. 

Continued Examination under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on 1/28/2022 has been entered.

Information Disclosure Statement
5.	The Information Disclosure Statement (IDS) submitted on 1/28/2022 complies with 37 CFR 1.97 provisions.  Accordingly, the Examiner has considered the IDS.

Response to Arguments
6.	Examiner statements in the mailed Non-Final/Final with respect to obvious limitations including common knowledge or well-known in the art are taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion, see MPEP 2144.03 C. 

7.	Applicant’s arguments in the amendment filed on 1/28/2022 regarding claim rejection under 35 USC § 103 with respect to Claims 1-20 are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 9-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trombetta et al. (hereinafter Trombetta) US 2019/0262724 A1 in view of Miura et al. (hereinafter Miura) US 2019/0270020 A1. 	

a device (Fig. 1), comprising: 	
a memory to store instructions (¶0042; memory); 
and a processor coupled to the memory, wherein responsive to executing the instructions (¶0042; processor), the processor performs operations comprising: 
receiving, by the processor, first user-generated input, wherein the first user-generated input comprises an indication of a trigger within a game to trigger storage of a trigger clip (Fig. 2 & ¶0040; stream selection engine 205 monitors media streams 1-4 and continuously updates respective spectator attributes/values 215 during live game play in game session 210 based, in part, on current user inputs. With respect to user inputs, the multi-user platform and/or stream selection engine 205 provide a user input interface that includes interactive graphical elements to solicit and receive input from current spectators during the live game play. Examples of spectator inputs that indicate interest or preference in a particular media stream include votes, viewership, or other indications of preference for the media stream. As discussed below, one or more of these spectator attributes may be considered independently or in combination with other spectator attributes. Further, certain spectator values/attributes represent a weight that applies to other spectator values/attributes, as is appreciated by those skilled in the art. Such spectator inputs (from current spectators) may be compared to user data associated with prospective spectators in determining whether an event occurring during the gameplay session may be of interest); 
accessing historical game content to train an artificial intelligence engine using machine learning to identify events in the historical game content corresponding to the trigger (¶0032-¶0037; Event detection system 112 may apply elements of artificial intelligence and machine learning to game data obtained via gaming network 104. As each game is played, additional game data may be added to the learning set to refine the ability of event detection system 112 to identify digital content that may be of interest to a particular spectator. Such game data may include not only in-game statistics that are expressly captured by the game title (e.g., scores), but may further include metrics that may be derived based on various analytics. In addition, event detection system 112 may consider data associated with but external to the game. For example, such data may include sensor data (including accelerometer), biometric data, camera data, eye tracking data, comparisons to historical or opponent data, Easter eggs, rarity or unusual nature of data (e.g., location in rarely-visited parts of the game environment, encounters with rarely-met characters, obtaining rare objects or powers), current audience data (and their respective user profiles), etc.);
detecting, by the processor, an occurrence in the game of one of the events corresponding to the trigger (¶0034-¶0036; Upon detection of an event of interest, screenshots or video may be captured regarding such events and published with links that can take a spectator to the stream, whether at the beginning of the game or directly to the point of interest. Such links may be accessed in real-time (e.g., as the game is occurring) or in association with an archived stream. In some embodiments, such links may be published on the gaming network 104 platform (e.g., landing pages, leaderboards, communities, forums, user profiles, team profiles, tournament profiles, , 
wherein the detecting the occurrence of one of the events comprises processing game content by artificial intelligence engine (¶0032; Event detection system 112 may apply elements of artificial intelligence and machine learning to game data obtained via gaming network 104. As each game is played, additional game data may be added to the learning set to refine the ability of event detection system 112 to identify digital content that may be of interest to a particular spectator. Such game data may include not only in-game statistics that are expressly captured by the game title (e.g., scores), but may further include metrics that may be derived based on various analytics. In addition, event detection system 112 may consider data associated with but external to the game. For example, such data may include sensor data (including accelerometer), biometric data, camera data, eye tracking data, comparisons to historical or opponent data, Easter eggs, rarity or unusual nature of data (e.g., location in rarely-visited parts of the game environment, encounters with rarely-met characters, obtaining rare objects or powers), current audience data (and their respective user profiles), etc.), and storing the trigger clip in response to the detecting the occurrence of the event in the game (¶0034; Upon detection of an event of interest, screenshots or video may be captured regarding such events and published with links that can take a spectator to the stream, whether at the beginning of the game or directly to the point of interest. Such links may be accessed in real-time (e.g., as the game is occurring) or in association with an archived stream. In some embodiments, such links may be published on the gaming network 104 platform (e.g., landing pages, , wherein the trigger clip comprises a portion of game content within the game that includes the occurrence of the event that caused storage of the trigger clip, and wherein the trigger clip is from a perspective of one or more players of a group of players of the game (¶0027-¶0037);
detecting, by the processor, a request to share the trigger clip (¶0027-¶0045; determining an event of interest implies a request to share the trigger clip, e.g. upon detection of an event of interest, screenshots or video may be captured regarding such events and published with links that can take a spectator to the stream, whether at the beginning of the game or directly to the point of interest. Such links may be accessed in real-time (e.g., as the game is occurring) or in association with an archived stream. In some embodiments, such links may be published on the gaming network 104 platform (e.g., landing pages, leaderboards, communities, forums, user profiles, team profiles, tournament profiles, bookmarks) or on sites associated with the player, team, developer, broadcaster, other content producer or streamer, or other spectator);  retrieving, by the processor, the trigger clip according to the detecting the request (¶0027-¶0045; determining an event of interest implies a request to share the trigger clip, e.g. upon detection of an event of interest, screenshots or video may be captured regarding such events and published with links that can take a spectator to the stream, whether at the beginning of the game or directly to the point of interest. Such links may be accessed in real-time (e.g., as the game is occurring) or in association with 
Trombetta does not expressly teach preparing, by the processor, the trigger clip for sharing according to the request; and sharing, by the processor, the trigger clip according to the request, wherein the sharing the trigger clip comprises providing the trigger clip to one or more user devices over a communications network, wherein each user device of the one or more user devices is associated with a user who is not a player of the group of players.
Miura on the other hand teaches in ¶0165; request to share a portion of the gameplay is received. Also see ¶0140, ¶0166-¶0170 & Fig. 17; interface 1700 “the processor” detects user’s request to share a video clip from user’s recent gameplay “trigger clip.” Note that contents are stored per users, see ¶0153-¶0160, this may take the form of a navigable gameplay video timeline, which can be traversed or navigated to identify a particular time point within the gameplay and its corresponding screenshot. Also see ¶0119 & Fig. 9A.  
Miura further teaches preparing, by the processor, the trigger clip for sharing according to the request (¶0147 and Fig. 15 illustrates preparing a demo or previous of a minigame. Also see ¶0167 & Fig. 17; this may take the form of a navigable gameplay video timeline, which can be traversed or navigated to identify a particular time point within the gameplay and its corresponding screenshot. Also see Fig. 18 & 
and sharing, by the processor, the trigger clip according to the request, wherein the sharing the trigger clip comprises providing the trigger clip to one or more user devices over a communications network (Figs. 17-18 & ¶0170-¶0172; for a given video game, gameplay may be shared or made available to any user of the social network who also owns the video game and therefore is granted access to shared gameplay of the video game.  Such shared gameplay may be accessed through online forums, chat rooms, or other online channels that are available only to players of the video game.  In one embodiment, a video game may have a dedicated page or site on the social network.  Shared gameplay can be made available to users accessing the page or site of the video game.  Of course, it will be appreciated that from the perspective of the sharing user, options can be provided to allow the user to specify and tailor who and what forum to which their gameplay will be shared.), wherein each user device of the one or more user devices is associated with a user who is not a player of the group of players (Figs. 17-18 & ¶0170-¶0172; t will be appreciated that the user may share gameplay (e.g. a selected screenshot, video, or live gameplay stream) to one or more specifically selected friends, to their entire social graph, or to any user of the social network.  The social network can be a gaming social network associated with the platform on which the video game is run, or a third-party social network that exists separate from the video game or its platform).


Regarding Claim 3, Trombetta in view of Miura teach the device of claim 1 Miura further teaches wherein the operations further comprise: 
retrieving, by the processor, game input data for the game (¶0032, ¶0137, ¶0140 & Fig. 11; determining the user-defined selection of the recorded video includes retrieving and presenting the video from the buffer, and processing user input identifying a portion of the video); 
and wherein preparing the trigger clip comprises adding, by the processor, the game input data to the trigger clip as a watermark (Fig. 15 and ¶0147; illustrate preparing a demo or preview clip. Also see ¶0140, ¶0167 & Fig. 17; this may take the form of a navigable gameplay video timeline, which can be traversed or navigated to identify a particular time point within the gameplay and its corresponding screenshot. Also see Fig. 18 & ¶0171-¶0172; positioning and timeline of contents for sharing video clip “watermark.” Also see ¶0118; at method operation 820, a selection by the user of one of the suggested game slice video selections is received.  Based on the user 
Regarding Claim 4, Trombetta in view of Miura teach the device of claim 1 Miura further teaches wherein the operations further comprise: 
retrieving, by the processor, metadata associated with the trigger clip (Fig. 6 & ¶0100; retrieve metadata), wherein the retrieving the metadata comprises retrieving one or more of: 
data defining the one or more players of the group of players of the game; 
data defining the game (Fig. 6 & ¶0100; retrieve metadata that defines the game); 
data defining a date the game was played; 
and historical statistical data for the one or more of the players of the group of players of the game; 
and wherein preparing the trigger clip for sharing comprises combining, by the processor, the metadata with the trigger clip.

Regarding Claim 5, Trombetta in view of Miura teach the device of claim 1 Miura further teaches wherein sharing the trigger clip comprises: responsive to the request to share the trigger clip of the game, formatting, by the processor, a message including the trigger clip, the message addressed to the one or more user devices or one or more users associated with the one or more user devices according to the request to share the trigger clip (using instant messaging is inherent in social media applications. Also see ¶0022-¶0038 & Fig. 15 & ¶0147; clips, demos, previous are uploaded and 

Claim 9 is substantially similar to claim 1 (as treated by the Applicant in Remarks p. 5) thus the same rationale applies. 

Regarding Claim 10, Trombetta in view of Miura teach the method of claim 9, Miura teaches further comprising: receiving, by the processing system, a request to view one or more trigger clips stored in the library (¶0165; request to share a portion of the gameplay is received where the requested potion is retrieved. Also see ¶0167 & Fig. 17; this may take the form of a navigable gameplay video timeline, which can be traversed or navigated to identify a particular time point within the gameplay and its corresponding screenshot. Also see ¶0119 & Fig. 9A); retrieving, by the processing system, the one or more trigger clips from the library (¶0165; request to share a portion of the gameplay is received where the requested potion is retrieved. Also see ¶0167 & Fig. 17; this may take the form of a navigable gameplay video timeline, which can be traversed or navigated to identify a particular time point within the gameplay and its corresponding screenshot. Also see ¶0119 & Fig. 9A); and providing, by the processing system, the one or more trigger clips over a communication network for viewing (Figs. 17-18 & ¶0170-¶0172; for a given video game, gameplay may be shared or made available to any user of the social network who also owns the video game and therefore is granted access to shared gameplay of the video game.  Such shared gameplay may 

Regarding Claim 11, Trombetta in view of Miura teach the method of claim 10, Miura teaches further comprising: receiving, by the processing system, one or more annotated trigger clips (see Fig. 15 author’s message & ¶0147); and storing, by the processing system, the one or more trigger clips in the library according to category information (see Fig. figs. 15 and 16 where games and different clips are stored).

Regarding Claim 12, Trombetta in view of Miura teach the method of claim 9, Miura teaches wherein each user device of the one or more user devices is associated with a user who is not a player of the group of players of the game (Figs. 17-18 & ¶0170-¶0172; for a given video game, gameplay may be shared or made available to any user of the social network who also owns the video game and therefore is granted access to shared gameplay of the video game.  Such shared gameplay may be accessed through online forums, chat rooms, or other online channels that are available only to players of the video game.  In one embodiment, a video game may have a dedicated page or site on the social network.  Shared gameplay can be made available 

Regarding Claim 13, Trombetta in view of Miura teach the method of claim 9, Miura teaches wherein receiving respective category information comprises receiving, by the processing system, one or more of: ranking information for each respective trigger clip of the one or more trigger clips; player identification information for each respective trigger clip of the one or more trigger clips (Fig. 9A; user A, B or C etc.); content summary information for each respective trigger clip of the one or more trigger clips; and timestamp information for each respective trigger clip of the one or more trigger clips.

Claim 18 is substantially similar to claim 1 (as treated by the Applicant) thus the same rationale applies. 

Regarding Claim 19, Trombetta in view of Miura teach the non-transitory machine-readable medium of claim 18, Miura teaches wherein formatting a message 

Regarding Claim 20, Trombetta in view of Miura teach the non-transitory machine-readable medium of claim 18, Miura teaches wherein storing the one or more trigger clips comprises: determining respective metadata for each respective trigger clip of the one or more trigger clips, wherein the determining respective metadata comprises determining, for each respective trigger clip, one or more of data defining the one or more players of the group of players of the game (¶0151; metadata recorded during gameplay); data defining the game; data defining a date the game was played; and historical statistical data for the one or more of the players of the group of players of the game (¶0142); determining respective accessory game inputs of the one or more players of the group of players of the game (Fig. 15 and ¶0147; illustrate preparing a demo or preview clip. Also see ¶0140, ¶0167 & Fig. 17; This may take the form of a navigable gameplay video timeline, which can be traversed or navigated to identify a particular time point within the gameplay and its corresponding screenshot. Also see Fig. 18 & ¶0171-¶0172; positioning and timeline of contents for sharing video clip. Also see ¶0118; at method operation 820, a selection by the user of one of the suggested game slice video selections is received.  Based on the user selection, the game slice code can be generated and stored as has previously been described); determining respective category information for each respective trigger clip (Fig. 16 & ¶047 illustrate .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Trombetta in view of Miura in view of Allen et al. (hereinafter Allen) US 2016/0099901 A1. 
Regarding Claim 2, Trombetta-Miura teaches the device of claim 1, Miura further teaches wherein preparing the trigger clip for sharing comprises: 
determining, by the processor, one or more recipients for the trigger clip (Figs. 17-18 & ¶0170-¶0172; t will be appreciated that the user may share gameplay (e.g. a selected screenshot, video, or live gameplay stream) to one or more specifically selected friends, to their entire social graph, or to any user of the social network.  The social network can be a gaming social network associated with the platform on which 
However, Trombetta-Miura does not expressly teach determining, by the processor, a lifespan for the trigger clip; 
preparing, by the processor, a message including data defining the trigger clip, data defining the one or more recipients of the trigger clip, and data defining the lifespan of the trigger clip, wherein the trigger clip will only be viewable by the recipients during the lifespan of the trigger clip; 
and wherein sharing the trigger clip comprises communicating, by the processor, the message over the communications network for receipt by user devices of the one or more recipients of the trigger clip.

Allen teaches determining, by the processor, a lifespan for the trigger clip (Fig. 7 & ¶0034 & Claim 1); 
preparing, by the processor, a message including data defining the trigger clip, data defining the one or more recipients of the trigger clip, and data defining the lifespan of the trigger clip, wherein the trigger clip will only be viewable by the recipients during the lifespan of the trigger clip (Miura teaches preparing a message with data but the message does not include a lifespan, see ¶0140. Allen on the other hand teaches in Figs. 4 & 6 and claim 1; preparing message with timer and video content to selected users. Note that each video message “trigger clip” has a duration parameter “lifespan” and gallery participation parameter); 
and wherein sharing the trigger clip comprises communicating, by the processor, the message over the communications network for receipt by user devices of the one or more recipients of the trigger clip (Miura teaches preparing a message with data but the message does not include a lifespan, see ¶0140. Allen on the other hand teaches in Figs. 4 & 6 and claim 1; preparing message with timer and video content to selected users over a network). 
It would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Allen into the system of Trombetta-Miura in order to control display or access of delivered message (¶0001). Utilizing such teachings enable the system to send many spontaneous messages where the messages expire on their own and require no affirmative act of deleting or removing by the recipient (¶0002). 

Claims 6-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Trombetta-Miura in view of Rathod US 2018/0351895 A1. 
Regarding Claim 6, Trombetta-Miura teaches the device of claim 5 Miura further teaches wherein formatting the message comprises: formatting, by the processor, an instant message addressed to a mobile device of a user specified by the request (¶0022-¶0038 & Fig. 15 & ¶0147; clips, demos, previous are uploaded and formatted according to the social network where users may share the uploaded clip via a private message to specific users);  but does not expressly teach and attaching, by the processor, the trigger clip as an attachment to the instant message. Despite that this message is obvious from Miura teachings where messages including clips are  However, Examiner cites to a secondary art to support Trombetta in view of Miura’s teachings. 
Rathod teaches and attaching, by the processor, the trigger clip as an attachment to the instant message (¶0002, ¶0107 & Fig. 3; enabling the captured video to be attached or embedded in a selected message via instant message).
It would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Rathod into the system of Trombetta-Miura in order to enable users to receive and accept message and displayed the message content after receiving the message (abstract).  

Regarding Claim 7, Trombetta-Miura in view of Rathod teach the device of claim 5 Miura further teaches wherein retrieving a trigger clip comprises: retrieving, by the processor, the trigger clip from a library of trigger clips (Fig. 9A).

Regarding Claim 8, Trombetta-Miura in view of Rathod teach the device of claim 7 Miura further teaches wherein the operations further comprise: determining, by the processor, a category of the trigger clip responsive to the detecting the request to share the trigger clip (Fig. 16 & ¶047 illustrate different levels of a game “different category” where the slicing and preparation take place. Also see Fig. 9A & ¶0118-¶0120; at method operation 820, a selection by the user of one of the suggested game slice video selections is received.  Based on the user selection, the game slice code can be 

Regarding Claim 15, Trombetta-Miura teaches the method of claim 9, Miura further teaches further comprising: receiving, by the processing system, from the player of the game, a sharing request to share a selected trigger clip of the one or more trigger clips (¶0165; request to share a portion of the gameplay is received. Also see ¶0140, ¶0166-¶0170 & Fig. 17; interface 1700 detects user’s request to share a video clip from user’s recent gameplay “trigger clip.” Note that contents are stored per users, see ¶0153-¶0160);  retrieving, by the processing system, the selected trigger clip from the library; and sharing, by the processing system, the selected trigger clip according to the sharing request (¶0165; request to share a portion of the gameplay is received where the requested potion is retrieved. Also see ¶0167 & Fig. 17; this may take the form of a navigable gameplay video timeline, which can be traversed or navigated to identify a particular time point within the gameplay and its corresponding screenshot. Also see ¶0119 & Fig. 9A), wherein the sharing the selected trigger clip comprises formatting, by the processing system, an instant message addressed to a mobile device of a user specified by the sharing request (¶0022-¶0038 & Fig. 15 & ¶0147; clips, demos, previous are uploaded and formatted according to the social network where users may share the uploaded clip via a private message to specific users. Also see ¶0140; message with shared video game); 
attaching, by the processing system, the selected trigger clip as an attachment to the instant message; and communicating the instant message over a communication network. Despite that this message is obvious from Miura teachings where messages including clips are uploaded and are exchanged in a social network between users. See ¶0022-¶0038. Using instant messages for attachment is well-known and established in the art. However, Examiner cites to a secondary art to support Trombetta-Miura’s teachings. 

Rathod teaches attaching, by the processing system, the selected trigger clip as an attachment to the instant message; and communicating the instant message over a communication network (¶0002, ¶0107 & Fig. 3; enabling the captured video to be attached or embedded in a selected message via instant message).
It would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Rathod into the system of Trombetta-Miura in order to enable users to receive and accept message and displayed the message content after receiving the message (abstract).  

Regarding Claim 16, Trombetta-Miura and Rathod teaches the method of claim 15, Rathod further teaches further comprising: receiving, by the processing system, over the communication network, an instant message response from the mobile device of the user specified by the sharing request (This limitation is obvious. Also see ¶0002, ¶0107 & Fig. 3; enabling the captured video to be attached or embedded in a selected .

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Trombetta-Miura in view of Pearce US 2009/0131177 A1. 
Regarding Claim 14, Trombetta-Miura teaches the method of claim 9, further comprising: but does not expressly teach receiving, by the processing system, from a player of the game, a search request to locate, in the library, trigger clips for viewing; locating, by the processing system, one or more trigger clips in the library, wherein the locating is according to the search request; and providing, by the processing system, the one or more trigger clips to the player of the game.
Pearce teaches receiving, by the processing system, from a player of the game, a search request to locate, in the library, trigger clips for viewing (Fig. 18 & ¶0123; search request for a clip); locating, by the processing system, one or more trigger clips in the library, wherein the locating is according to the search request Fig. 18 & ¶0123; search request for a clip and locating it); and providing, by the processing system, the one or more trigger clips to the player of the game (Fig. 18 & ¶0123; search request for a clip and providing or sending the clip to the user).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Pearce into the system of Trombetta-Miura in order to allow users to share their gaming achievements 

Regarding Claim 17, Trombetta-Miura teaches method of claim 9, Miura further teaches receiving, by the processing system, a request to invite a recruited player associated with a trigger clip of the one or more trigger clips (¶0139-¶0140); and communicating the request to invite to the recruited player (¶0139-¶0140). However, Miura does not expressly teach further comprising: receiving, by the processing system, from a player of the game, a search request to locate, in the library, trigger clips for viewing, wherein the receiving comprises receiving, by the processing system, category information defining a desired player skill set; locating, by the processing system, one or more trigger clips in the library, wherein the locating is according to the category information; providing, by the processing system, the one or more trigger clips to the player of the game; 
Pearce teaches further comprising: receiving, by the processing system, from a player of the game, a search request to locate, in the library, trigger clips for viewing, wherein the receiving comprises receiving, by the processing system, category information defining a desired player skill set (Fig. 18 & ¶0123; search request for a clip); locating, by the processing system, one or more trigger clips in the library, wherein the locating is according to the category information (Fig. 18 & ¶0123; search request for a clip and locating it); providing, by the processing system, the one or more trigger clips to the player of the game (Fig. 18 & ¶0123; search request for a clip and providing or sending the clip to the user).  


Conclusion
any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455